                                                                           Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOHN GAY,
      Petitioner,

v.                                                     Case No. 3:19cv63-RV-HTC

SECRETARY of the DEPARTMENT
 OF CORRECTIONS,
      Respondent.
                                           /

                                      ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation dated May 11, 2021 (Doc. 31), recommending that the petitioner’s

amended petition under 28 U.S.C. § 2254 be denied without an evidentiary hearing.

The petitioner was furnished a copy of the Report and Recommendation and was

afforded an opportunity to file an objection pursuant to Title 28, United States Code,

Section 636(b)(1), which he did (Doc. 32). Having reviewed the objection de novo,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED that:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 31) is

             adopted and incorporated by reference in this Order.
                                                                     Page 2 of 2


      2.    The amended petition, ECF Doc. 15, is DENIED without an evidentiary

            hearing.

      3.    A certificate of appealability is DENIED.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 3rd day of June, 2021.



                           s/Roger Vinson
                           ROGER VINSON
                           SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv63-RV-HTC
